Citation Nr: 0828485	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1991 to April 
1997.

This matter comes before the Board of Veterans' Appeals by 
order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in March 2008, which 
vacated a July 2007 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
July 2001 rating decision by the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in part, denied entitlement to a total rating 
for TDIU.  The Board had remanded this case back to the RO 
for additional development in September 2003 and June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the veteran's TDIU claim is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 


The veteran is currently service-connected for degenerative 
arthritis of the cervical spine, with a 40 percent rating, 
and service-connected for depression, with a 30 percent 
rating.  The veteran's combined rating is 60 percent and he 
concedes that he is not entitled to TDIU pursuant to the 
schedular criteria of 38 C.F.R. § 4.16(a).

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicates deficiencies 
in the record precluding judicial review.  The parties said 
that the June 2005 VA examiner concluded that the veteran 
possibly could engage in sedentary employment, and that he 
worked 3 to 4 hours a day while experiencing daily flare-ups, 
but did not specify his current employment.  The Board finds 
that the June 2005 VA examination did not adequately address 
the effect of the veteran's service-connected disabilities on 
his ability to work.  Hence, on remand, the AMC/RO should 
arrange for the veteran to undergo a VA employability 
examination.

The AMC/RO should direct the examiner to specifically discuss 
two matters the parties addressed in the Joint Remand.  They 
noted that the March 2001 VA examiner concluded that the 
veteran was incapable of working as a mechanic and was 
totally disabled until such time as he received treatment for 
his cervical discs.  The Joint Remand also notes the April 
2006 signed statement of the veteran's mother.  The parties 
agree that she provides competent lay testimony of the 
veteran's visible injuries and pain because she was also his 
former employer.  She writes that her son is not able to 
secure or hold a job in his condition.  Hence, on remand the 
VA examiner's medical opinion should address his own 
agreement or disagreement with the views of the March 2001 
and June 2005 VA examiners as well as the April 2006 view of 
the veteran's former employer (mother).

The veteran's service representative also has requested that 
the Board remand this appeal to obtain earnings information 
from the veteran.  The June 2005 VA examiner apparently 
relied on the information in VA Form 21-8940 (Application For 
Increased Compensation Based on Unemployability) submitted in 
June 2000 and May 2002.  Hence, on remand, the VA examiner 
should obtain a current educational, salary, and employment 
history from the veteran to include in his report.

Upon review of the record, the Board also notes that in a 
July 2006 letter the AMC/RO asked the veteran if he currently 
received any Social Security Administration (SSA) benefits, 
but a review of the claims file suggests that the veteran has 
not replied.  Before scheduling the VA examination on remand, 
the AMC/RO should again request the veteran and his 
representative to inform VA if the veteran is now receiving 
any SSA disability benefits.  If the answer is in the 
affirmative, the AMC/RO should then obtain from SSA the 
records pertinent to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007), and as interpreted by the U. 
S. Court of Appeals for Veterans Claims 
and the U.S. Court of Appeals for the 
Federal Circuit, are fully complied with 
and satisfied as to the veteran's TDIU 
claim.

2.  The AMC/RO should inquire of the 
veteran whether he applied for, or was 
ever in receipt of, Social Security 
Administration disability (SSD) benefits.  
If the response is affirmative, the AMC/RO 
should obtain the SSD records, including 
medical records relied upon concerning 
that claim.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for an 
appropriate VA examination, to be 
conducted by an orthopedic physician, for 
an opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) as to whether the 
veteran is unemployable as a result of his 
service-connected disabilities.  All 
indicated tests and studies are to be 
performed, and a comprehensive 
educational, salary, and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician should also provide a full 
description of the effects of the service-
connected degenerative arthritis of the 
cervical spine disability upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

Based on his/her examination and review of 
the record, the examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected degenerative arthritis 
of the cervical spine alone, or in 
combination with his other service-
connected disability (depression), is/are 
of such severity that he is unable to 
obtain or maintain substantially gainful 
employment, without regard to his age or 
any nonservice-connected disorders.  The 
medical opinion should address the 
examiner's agreement or disagreement with 
the views of the March 2001 and June 2005 
VA examiners as well as the April 2006 
view of the veteran's mother and former 
employer.  A complete rationale for any 
opinion rendered must be included in the 
report. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to a TDIU should 
be reviewed with consideration of all 
applicable laws and regulations and on the 
basis of all the evidence on file.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




